Citation Nr: 0210495	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a head 
injury.

3. Entitlement to service connection for a pinched nerve in 
the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 4, 1968 
to September 4, 1968 and from September 5, 1968 to February 
7, 1974.  A March 1991 Administrative Decision determined 
that the veteran's period of service from January 4, 1968 to 
January 3, 1970 was under honorable conditions and that the 
period of service from January 4, 1970 to February 7, 1974 
was under other than honorable conditions as a result of 
absence without official leave (AWOL) for a continuous period 
of at least 180 days.  It was further determined that the 
veteran was not entitled to health care under Chapter 17 of 
Title 38 U.S.C. for any disability determined to be service-
connected for his period of service from January 4, 1970 to 
February 7, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A May 1995 
rating decision denied service connection for residuals of a 
head injury and a pinched nerve in the neck.  A September 
1996 rating decision determined that new and material 
evidence sufficient to reopen a claim of service connection 
for PTSD had not been submitted.  The veteran subsequently 
perfected this appeal.

In February 1999, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran was originally denied service connection for 
PTSD in March 1994; the veteran was notified of this 
decision but did not perfect an appeal.

3. Since the March 1994 rating decision, additional evidence 
has been added to the record which includes reported 
stressors relating to the veteran's service in Korea.  
This evidence is so significant that it must be considered 
in order to fairly decide the merits of the veteran's 
claim.

4. The veteran served in USARPAC-Korea from November 5, 1968 
to December 3, 1969.  He was assigned to "B Btry 2d Bn 
(HAWK) 71st Arty USARPAC."  Duty military occupational 
specialties (MOS) included sentry dog handler, senior 
security guard and assistant section sergeant.  The 
veteran was awarded the National Defense Service Medal and 
the Armed Forces Expeditionary Medal (Korea).  The veteran 
did not serve in Vietnam and no combat indicative 
citations, awards, or decorations were authorized.

5. The veteran has a current diagnosis of PTSD secondary to 
combat exposure.

6. The evidence of record does not support a finding that the 
veteran engaged in combat with the enemy and his claimed 
in-service stressors are not substantially corroborated by 
supporting evidence.

7. The veteran claims disabilities related to a jeep accident 
that allegedly occurred during his second period of 
service.  The veteran was discharged from his second 
period of service under other than honorable conditions as 
a result of AWOL for a continuous period of at least 180 
days.


CONCLUSIONS OF LAW

1. The March 1994 decision, wherein the veteran's claim of 
entitlement to service connection for PTSD was denied, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994, 2001).
 
2. New and material evidence has been submitted since the 
final March 1994 decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2001).

3. PTSD was not incurred or aggravated during an honorable 
period of service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001); 38 C.F.R. § 3.304(f) (1996, 
2001).

4. VA benefits are not payable based on any disability 
incurred during the veteran's second period of service 
from January 4, 1970 to February 7, 1974.  38 U.S.C.A. 
§ 5303 (West 1991); 38 C.F.R. §§ 3.12, 3.360 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In March 1994, the RO denied service connection for PTSD 
essentially based on findings that there was no valid 
evidence to substantiate the veteran's combat claims and 
alleged in-service stressors.  The veteran did not timely 
appeal this decision and it is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994, 2001).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the March 1994 rating decision, the record 
contained the following pertinent evidence: service medical 
records, service personnel records, VA hospital summaries, 
and a PTSD questionnaire.  

Service medical records indicate that on examination for a 
Chapter 10 discharge in November 1973, no psychiatric 
disorders were demonstrated.  Service personnel records 
establish that the veteran served in Korea from November 5, 
1968 to December 3, 1969 but that he had no Vietnam service. 

VA hospital summaries indicate that the veteran was 
hospitalized from November 16, 1993 to December 14, 1993 for 
alcohol dependence and a history of depression.  The veteran 
was also hospitalized from December 20, 1993 to February 14, 
1994 and was diagnosed as having PTSD.  

A completed PTSD questionnaire was received in February 1994.  
The veteran reported that he was awarded the Vietnam Campaign 
Ribbon, a Purple Heart and a "CIB badge."  He reported that 
he was with the 101st Airborne Division and that his reported 
stressors occurred in August 1968 in Cho-Liy, Pho-By and Camp 
Egles.  

Since the March 1994 rating decision, new evidence has been 
added to the record which includes additional stressors 
reported by the veteran which are related to his overseas 
service in Korea.  This evidence is material in that it 
addresses the central aspect of the veteran's claim, that is, 
verification of his reported stressors.

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
has PTSD which is related to his period of honorable service 
or events therein, and to be of such significance that it 
must be considered together with all of the evidence to 
fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.

Since the veteran's claim for service connection for PTSD has 
been reopened, the Board must address the merits of the 
service connection claim.  The Board recognizes that the RO 
did not reopen the veteran's claim and did not readjudicate 
his claim on the merits.  Before considering an issue that 
has not been considered by the RO, the Board must first 
determine whether the veteran will be prejudiced by its 
actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the instant case, the Board concludes that the veteran 
will not be prejudiced by adjudication of the merits of his 
claim.  In various supplemental statements of the case 
(SSOC's), the veteran was informed of the principles relating 
to service connection and of the evidence necessary to 
warrant service connection for PTSD.  Further, the veteran 
offered testimony on the merits at the November 1997 RO 
hearing and has essentially argued the merits of his case 
during the pendency of this appeal.  

Service connection for PTSD

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the November 1996 
statement of the case (SOC), the May 1998 SSOC, and the 
August 2001 SSOC, of the laws and regulations pertaining to 
service connection for PTSD.  The Board concludes that these 
discussions adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In April 
2001, the RO sent the veteran a letter informing him of the 
enactment of the VCAA, what evidence was needed to 
substantiate his claim, and what information or evidence had 
been requested on his behalf.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Numerous VA and private treatment records have been 
associated with the claims folder.  In September 1999, the RO 
requested assistance from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in verifying the 
veteran's reported stressors.  Subsequently, the RO forwarded 
the veteran's DA Form 20 to USASCRUR.  In February 2001, 
USASCRUR responded with a request for additional information 
and suggested that morning reports be requested.  In May 
2001, a letter was sent to the veteran requesting additional 
information.  In August 2001, the veteran's personnel file 
and various other documents were received at the RO.  The 
veteran has not responded to the requests for additional 
information.  The Board notes in this regard that "[t]he 
duty to assist is not always a one-way street." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant 
desires help with a claim, he must cooperate with VA's 
efforts to assist him.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended. Establishing service connection for 
PTSD currently requires (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  Since 
the veteran's request to reopen his claim based on his 
experiences in Korea was filed in February 1996, he is 
entitled to the application of the version most favorable to 
him.  

In this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in-
service stressors.  The veteran underwent a VA PTSD 
examination in August 1996.  He reported various combat 
experiences.  The examiner stated that the veteran gave a 16 
year history of symptoms consistent with PTSD.  Further, the 
record is replete with documented treatment for PTSD 
secondary to combat exposure.  Therefore, the key 
consideration is whether the evidence of record documents the 
occurrence of the claimed in-service stressors.  As explained 
below, the evidence does not indicate that the veteran served 
in combat or was wounded therein.  Under both the old and new 
versions of 38 C.F.R. § 3.304(f), the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

With regard to the second element under 38 C.F.R. § 3.304(f), 
the validity of the averred stressor, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 1991).  When a veteran is found to have engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. §§ 3.304(d), (f) (2001).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

The veteran initially reported various combat incidents which 
allegedly occurred while stationed in Vietnam.  He indicated 
that he received a Purple Heart and a Combat Infantryman's 
Badge.  Subsequently, the veteran reported being involved in 
combat while in Korea.  On VA examination in August 1996, he 
estimated that he was involved in 2 or 3 firefights during 
which he used an M-14.  

Credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements or, to a certain 
extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  For documentary evidence, "a VA adjudicator may 
properly consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the veteran."  Id. 

Service personnel records do not indicate any service in 
Vietnam and therefore, the Board does not find the veteran's 
statements regarding incidents in Vietnam to be credible.  
The veteran served in USARPAC-Korea from November 5, 1968 to 
December 3, 1969.  He was assigned to "B Btry 2d Bn (HAWK) 
71st Arty USARPAC" from November 8, 1968 to December 3, 1969.  
Duty MOS included sentry dog handler, senior security guard, 
and assistant section sergeant.  The veteran was awarded the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal (Korea). 

The information contained in the veteran's service personnel 
records fails to establish that he engaged in combat with the 
enemy.  The Board notes that the veteran's service in Korea 
was during the Vietnam era but was not during the Korean 
conflict (June 27, 1950 through January 31, 1955, inclusive).  
See 38 C.F.R. § 3.2 (2001).  Further, the veteran's MOS was 
non-combat in nature and no combat indicative citations, 
awards or decorations were authorized.  As such, the Board 
finds that the veteran was not engaged in combat with the 
enemy.  

Because the record does not support a finding that the 
veteran was in combat, his stressors need to be verified.  
The veteran reported various stressors that allegedly took 
place during 1968-1969 when he was required to guard the TAC 
site (Hawk missile site).  The veteran reported that they 
were always on alert and had to be combat ready.  He reported 
that the North Koreans would try to come across the perimeter 
and would shoot at them and sometimes would kill their dogs.  
He saw another dog handler get knifed in the stomach.  He 
thinks his name was Anderson.  He reported that while going 
to get rations from the depot he saw the Koreans kill another 
solider and cut him up.  He further reported that they went 
on alert after the capture of the Pueblo and planes were shot 
down over North Korea.  He also reported that he saw a 
"Rock" soldier get killed by having his neck broken.  

As previously discussed, the RO has attempted to obtain 
information regarding the veteran's stressors and has 
requested verification from USASCRUR.  Despite efforts to 
assist the veteran, his claimed in-service stressors have not 
been verified.  While the Board recognizes the veteran's 
reports regarding his claimed stressors, the Board questions 
the veteran's credibility.  The veteran has provided 
inconsistent and false information regarding his reported 
stressors.  The veteran initially reported stressors based on 
service that he never had.  Thereafter, the veteran reported 
stressors relating to his service in Korea. 

The veteran has a diagnosis of PTSD.  Notwithstanding this 
diagnosis, service connection for PTSD is not warranted 
because there is no credible supporting evidence that the 
claimed in-service stressors occurred.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's military 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for residuals of a head injury and a 
pinched nerve in the neck

The Board acknowledges that additional evidence was obtained 
subsequent to the June 1998 SSOC that addressed these issues.  
The agency of original jurisdiction (AOJ) will issue a SSOC 
if, pursuant to a remand by the Board, it develops the 
evidence or cures a procedural defect unless the only purpose 
of the remand is to assemble records previously considered by 
the AOJ and properly discussed in a prior SOC or SSOC; or the 
Board specifies that a SSOC is not required.  67 Fed. Reg. 
3,099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.31(c)).  The additional evidence obtained included 
correspondence from the Board for Correction of Military 
Records which indicated that the veteran's discharge had not 
been upgraded.  Previous SSOC's considered the fact that the 
veteran's discharge was under other than honorable 
conditions.  The additional evidence did not change this 
determination and therefore, the Board concludes that another 
SSOC was not required.  

With regard to the VCAA, the Board finds that the duty to 
notify and to assist has been satisfied.  See 38 U.S.C.A. 
§ 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The veteran was notified in the May 1995 rating 
decision, the April 1996 SOC, the May 1998 SSOC, the June 
1998 SSOC, and the April 2001 VCAA letter, of the evidence 
necessary to substantiate his claims.  The Board notes that 
the veteran alleges treatment at the Martin Army Hospital in 
1970 or 1971 and that evidence of in-patient treatment has 
not been requested.  The Board concludes that the veteran is 
not prejudiced by this lack of records, because as explained 
below, he is not eligible for VA benefits based on his second 
period of service.

The veteran contends he is entitled to service connection for 
residuals of a head injury and a pinched nerve in his neck.  
At the November 1997 RO hearing, the veteran testified that 
he injured his head and neck in a jeep accident while 
stationed at Ft. Benning, Georgia.  He stated that he was 
with the 139th MP unit and he was selected to ride shotgun 
while going to the depot to pick up supplies.  He further 
reported that the accident occurred in 1970 or 1971 after he 
came back from Korea.  

Personnel records indicate the veteran underwent basic 
training at Ft. Benning from January 1968 to March 1968.  
Thereafter, the veteran went to various duty stations and 
returned to Ft. Benning in February 1970 and was attached to 
the 139th MP Company until June 8, 1970 when he was dropped 
from the rolls for desertion.  Based on the evidence of 
record, it appears that the alleged jeep accident took place 
during the veteran's second period of service. 

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 
3.12(b) (2001).  Benefits are not payable where the former 
service member was discharged or released under other than 
honorable conditions issued as a result of an AWOL for a 
continuous period of at least 180 days.  38 C.F.R. 
§ 3.12(c)(6) (2001).  

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6).  In determining whether 
compelling circumstances warranted the prolonged unauthorized 
absence, the following factors are for consideration: 1) 
length and character of service exclusive of the period of 
prolonged AWOL; 2) reasons for going AWOL (including family 
emergencies or obligations); and 3) whether a valid legal 
defense exists for the absence which would have precluded a 
conviction for AWOL.  See 38 C.F.R. § 3.12(c)(6)(i-iii) 
(2001).

Service records indicate that the veteran was charged with a 
violation of the Uniform Code of Military Justice, Article 86 
in that on or about July 12, 1970 he left his unit and 
remained absent until on or about November 12, 1973.  
Subsequently, the veteran requested a discharge for the good 
of the service.  In a statement dated November 15, 1973, the 
veteran requested to be discharged so that he could take care 
of his family.  He said his wife was anemic and his father 
was ill.  The reason he initially left was because his mother 
was ill and he could not convince his company commander of 
the necessity for him to go home.  The veteran's DD-214 
indicates that he was discharged under other than honorable 
conditions.
 
In November 1990, the veteran submitted a statement wherein 
he indicated that he went AWOL because he had been involved 
in a jeep wreck at Ft. Benning and he started losing control 
of himself. 

In December 1991, the veteran submitted an Application for 
Correction of Military Records and requested that his 
discharge be upgraded.  The veteran stated that he was in a 
jeep wreck in Ft. Benning and was in the hospital so they 
would not send him to Vietnam.  He stated that he wanted to 
fight for his country so bad that he left, hoping they would 
come get him and send him to Vietnam.  In September 1993 and 
April 1997, the Department of the Army, Board for Correction 
of Military Records, determined that the veteran's 
application for upgrade was not submitted within the time 
required.  Further, the veteran had not presented and the 
records did not contain sufficient justification to conclude 
that it would be in the interest of justice to grant the 
relief requested or to excuse the failure to file within the 
time prescribed by law.

As indicated, a March 1991 Administrative Decision determined 
the veteran was not eligible for health care benefits for any 
disability incurred during his second period of service.  
This decision also found that there was no evidence to 
indicate the veteran was not mentally responsible or not able 
to distinguish right from wrong.  

Considering the circumstances as variously reported by the 
veteran, the Board does not find compelling reasons for the 
veteran's prolonged unauthorized absence and the veteran is 
not entitled to receipt of VA benefits based on his second 
period of service.  See 38 C.F.R. § 3.12(c)(6) (2001).  The 
veteran asserts he has current disabilities related to an 
accident that allegedly occurred during his second period of 
service.  Accordingly, service connection must be denied. 


ORDER

To the extent that new and material evidence has been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for PTSD, this appeal is 
granted.

Entitlement to service connection for PTSD as a result of the 
veteran's first period of service is denied. 

Entitlement to service connection for residuals of a head 
injury and a pinched nerve in the neck based on the veteran's 
second period of service is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

